Citation Nr: 0834372	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  03-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from August 2001 to February 
2002 and had six months and eighteen days of prior inactive 
service, which has not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim.

The case was previously before the Board in April 2004 and 
November 2005, at which time it was remanded for additional 
development.  The case has been returned to the Board for 
appellate consideration.

Further development of the evidence is required before the 
Board can adjudicate the veteran's pending claim of 
entitlement to service connection.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

As previously noted, the veteran's claim for service 
connection of a bilateral knee disability was remanded by the 
Board in November 2005.  The November 2005 remand instructed 
that the RO contact the veteran at his most recent address in 
order to obtain a detailed list of all sources of treatment 
for a knee disability and obtain any records identified by 
the veteran.  Upon completion of that development, the RO was 
also instructed to schedule the veteran for a VA orthopedic 
examination to determine the nature and etiology of any knee 
disability.  However, the Board notes that a review of the 
claims file shows that the RO did not send the relevant 
correspondence to the veteran's correct address.  The Board 
acknowledges that, in January 2007, the RO obtained the 
veteran's most recent address (at that time) from the 
veteran's step-mother, which showed the veteran as residing 
on [redacted] in [redacted], Mississippi.  Nonetheless, the 
subsequent correspondence, including several VCAA notice 
letters and notifications of the aforementioned VA 
examination were sent to the incorrect address, and the VCAA 
notice letters were returned to the RO as undeliverable.   
Likewise, the veteran failed to report for the scheduled VA 
examination, which also indicates that the veteran did not 
receive the examination notification letter.  As the veteran 
has not been issued notification of his scheduled VA 
examination to his last known address of record, as reported 
to VA, the Board finds that he should be afforded another 
opportunity for VA examination and clinical opinion as to the 
nature and etiology of his bilateral knee disability, in 
order to meet the terms of the Board's previous, April 2004 
and November 2005 remands.  See Stegall v. West, 11 Vet. App. 
268 (1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with 
the remand orders).  

The Board again points out that the Court has ruled that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  See Butler v. Principi, 244 F.3d 
1337, 1340 (2001).   Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  
See, too, Schoolman v. West, 12 Vet. App. 307, 310 (1999) 
("'clear evidence to the contrary' is required to rebut the 
presumption of regularity, i.e., the presumption that the 
notice was sent in the regular course of government 
action.").  While the Board acknowledges that the veteran 
has not yet contended that he did not actually receive notice 
of his VA examination, the evidence of record shows that the 
notice of the veteran's scheduled VA examination was sent to 
an incorrect address.  As such, the evidence is sufficient to 
rebut the presumption of regularity.  See, e.g., Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (where VA mails notice 
of denial of claim to the latest address of record, the 
presumption of administrative regularity attaches); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (same rule applies to 
mailing of the statement of the case (SOC)). 

In connection with the mailing of correspondence and the 
presumption of regularity in the administrative process, the 
Court has held that VA may rely on the "last known address" 
shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 
169, 175 (1995), and that the burden is on the appellant to 
keep VA apprised of his or her whereabouts; if he or she does 
not do so, there is no burden on the part of the VA to "turn 
up heaven and earth to find [the appellant]," see Hyson v. 
Brown, 5 Vet. App. 262 (1993).  The Board reiterates that 
"it is [her] burden ... to keep the VA apprised of [her] 
whereabouts.  If [she] does not do so, there is no burden on 
the part of the VA . . . to find [her]."  See Hyson v. 
Brown, 5 vet. App. 262, 265 (1993)  ("where a file discloses 
other possible and plausible addresses . . . an attempt 
should be made to locate [the veteran] at the alternate 
address[es] . . . .").  See also Davis v. Principi, 17 Vet. 
App. 29 (2003).

Also, the veteran is herein advised of the consequences for 
failure to report for a scheduled examination.  According to 
38 C.F.R. § 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  But when the examination is scheduled in 
conjunction with any other original claim or a claim for 
increase, the situation at hand, the claim shall be 
disallowed.  See 38 C.F.R. § 3.655(b).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran at 
his [redacted], [redacted], MS 38834 
address or any other more recent address 
provided to the RO by the veteran, and 
have him prepare a detailed list of all 
sources (VA or non-VA) of examination and 
treatment for a knee disability prior to 
service and since service. Names and 
addresses of the medical providers, and 
dates of examination and treatment, 
should be listed. After obtaining any 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain the records not 
already included in the claims folders. 
If any of the records identified by the 
veteran can not be obtained, 
documentation as to their absence must be 
provided to the veteran and his 
representative.

2.  Then, the RO should again schedule the 
veteran for a VA orthopedic examination 
in order to determine the nature and 
etiology of current disability(ies) of 
the right and left knees.  Notice of the 
scheduled examination should be provided 
to the veteran at his most recent [redacted]
[redacted], [redacted], MS 38834 address or 
any other more recent address provided to 
the RO by the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examination report must 
reflect that a review of the claims file 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Following completion of the 
examination, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that any current bilateral knee 
disability had its origin during his 
military service, or, underwent a 
permanent increase in severity therein, 
including due to complaints of bilateral 
knee pain beginning in December 2001, and 
reported findings on a bone scan in 
January 2002, in conjunction with the 
reported findings on VA examination in 
July 2002, subsequent to service.  

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  

3.  In the event that the veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable. 
38 C.F.R. §§ 3.158, 3.655 (2007).  

4.  Then, the RO should readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the claim on 
appeal remains denied, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





